DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected sensing decal, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/21.
Applicant’s election without traverse of claims 1-7 and 19-20 in the reply filed on 6/20/21 is acknowledged.
This application is in condition for allowance except for the presence of claims 8-18 directed to a sensing decal non-elected without traverse.  Accordingly, claims 8-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claims 8-18 have been cancelled.



Allowable Subject Matter
Claims 1-7 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of manufacturing a sensing decal for use in the production of a sensor, comprising the steps of: providing a flexible release layer having a substantially non-uniform surface; printing a conductive ink layer on said substantially non-uniform surface; and printing an adhesive layer onto said conductive ink layer; wherein said step of printing a conductive ink layer comprises pre-printing at least one patterned element, said patterned element providing a predetermined set of electrical properties for formation of a sensor.

Reed (US 3298850) and O’Leary (US 2016/0129718) teach providing a flexible release layer having a substantially non-uniform surface; printing a conductive ink layer on said substantially non-uniform surface; and printing an adhesive layer onto said conductive ink layer. The references do not teach a method of manufacturing a sensing decal for use in the production of a sensor, wherein said step of printing a conductive ink layer comprises pre-printing at least one patterned element, said patterned element providing a predetermined set of electrical properties for formation of a sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.